      Case 1:19-cr-00351-VM Document 87 Filed 06/26/20 Page 1 of 1




June 26, 2020

VIA ECF
Honorable Victor Marrero
United States District Judge
Southern District of New York
40 Foley Square Room 2202
New York, New York 10007

Re:    United States v. Joe Medina Serrano
       19 Cr. 351 (VM)

Dear Judge Marrero,

        On June 16, the Court granted Mr. Medina Serrano’s request, made on consent,
to modify his bail conditions to permit Mr. Medina Serrano to move from Arizona to
Houston, Texas where he has secured work with Torres Construction fixing sewage
systems. I have since been in communication with Pretrial Services-New York, who
informs me that in order for Mr. Medina Serrano to be permitted to work, the Court
also must modify his bail conditions so that he is subject to home detention. (He
currently is subject to home incarceration.) Pretrial Services has no objection to the
change.

        Also, Mr. Medina Serrano’s job will require him to be at varied and multiple
jobsites during his workday. Pretrial Services also requires a Court Order permitting
Mr. Medina Serrano to work at multiple jobsites.

        Therefore, I respectfully request that the Court order the following two changes
to the conditions of Mr. Medina Serrano’s bail: (1) Mr. Medina Serrano is subject to
home detention; and (2) Mr. Medina Serrano is permitted to work at various jobsites as
part of his work fixing sewage systems with Torres Construction.

                                                     Respectfully submitted,

                                                     /s/
                                                     Julia Gatto
                                                     Assistant Federal Defender

cc:    Daniel G. Nessim, Esq. (via ECF)
       USPOs Jonathan Lettieri and Izlia Sanchez (via ECF)
